 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11   BULL OUTDOOR PRODUCTS, INC.,             Case No. 2:19-CV-01174-WBS-EFB
     a California corporation,
12                                            ORDER TO EXTEND TIME TO
                   Plaintiff,                 RESPOND TO PLAINTIFF’S
13                                            COMPLAINT AND TO POSTPONE
              v.                              THE SCHEDULING CONFERENCE
14
     REC TEC INDUSTRIES, LLC, a
15   Georgia limited liability company, and
     DOES 1 through 10, inclusive,
16
                   Defendant.
17

18

19
20

21

22

23

24

25

26
27

28
                                       1
      [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                  AND TO POSTPONE THE SCHEDULING CONFERENCE
     43235662.1
 1             Upon review of the Joint Motion of Plaintiff Outdoor Bull Products, Inc.
 2
     (“Plaintiff”) and Defendant Rec Tec Industries, LLC (“Defendant”), and for GOOD
 3

 4
     CAUSE SHOWN,

 5             IT IS HEREBY ORDERED that Defendant has until October 29, 2019 to
 6
     respond to Plaintiff’s Complaint; and
 7

 8
               IT IS FURTHER ORDERED that the scheduling conference be continued to

 9   November 12, 2019, at 1:30 p.m. A joint status report shall be filed no later than
10
     November 29, 2019.
11

12
               Dated: October 9, 2019

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        2
       [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                   AND TO POSTPONE THE SCHEDULING CONFERENCE
      43235662.1
